Citation Nr: 1724904	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  02-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder without agoraphobia.

2.  Entitlement to a rating in excess of 30 percent for hypothyroidism prior to November 8, 2011.

3.  .  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to November 8, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to July 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case has since been transferred to the RO in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In March 2008, July 2011, and March 2015, the Board remanded the claim for further development.  The claim has now been returned to the Board for further adjudication.

In the July 2011 remand, the Board instructed the AOJ to develop and adjudicate the Veteran's claim of entitlement to TDIU, based on her May 2001 claim of an increased rating for hypothyroidism.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In a June 2014 rating decision, the AOJ granted a rating of 100 percent disabled for hypothyroidism, effective November 8, 2011.  Thus, the AOJ did not award the full increased rating benefit being sought by the Veteran, and therefore did not award the full TDIU benefit for the appeal period.  As such, the issue of entitlement to TDIU for the time period prior to November 8, 2011, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise); M21-1, IV.ii.2.F.4.m.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include panic disorder without agoraphobia; entitlement to a rating in excess of 30 percent for hypothyroidism prior to November 8, 2011; and entitlement to TDIU prior to November 8, 2011.  

Acquired Psychiatric Disorder

In this case, regarding the acquired psychiatric disorder claim, a remand is necessary to ensure compliance with the Board's March 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

In a March 2015 remand, the Board determined a VA examination was necessary to ensure compliance with earlier remand instructions, and to obtain additional opinions concerning in-service aggravation of any acquired psychiatric disorder and whether any acquired psychiatric disorder was related to service-connected temporomandibular joint (TMJ) dysfunction.   The remand contained the following instructions:

* The examiner is asked to ascertain the nature of all psychiatric disabilities . . . as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); and

* [i]n the alternative, the examiner is asked to indicate whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's psychiatric disorder(s) were caused by, the result of, or due to her service-connected hypothyroid disability and/or her service connection TMJ disability.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's psychiatric disorder(s) were aggravated by (i.e., permanently worsened) beyond its natural progression by her service-connected hypothyroid disability or TMJ disability.

The Veteran underwent a VA examination in December 2015.  At that time, she was diagnosed with adjustment order with mixed anxiety and mild depressed mood under DSM-5 criteria.  The examiner determined the acquired psychiatric disorder was less likely than not proximately due to or the result of the Veteran's service-connected conditions, noting symptoms of anxiety had "waxed and waned since 1992...."  The examiner did not specifically address the relationship between the Veteran's acquired psychiatric disability and her service-connected hypothyroid disability and/or TMJ disability, and ultimately did not offer an opinion regarding whether or not the acquired psychiatric disorder was aggravated by service-connected disabilities.  On remand, an additional VA examination must be completed to comply with these instructions.

The Board notes that VA is now required to apply concepts and principles set forth in DSM-5, although the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it at the time of the change. 79 Fed. Reg. 45094 (Aug. 4, 2014).  In this case, the Veteran filed a substantive appeal for his acquired psychiatric disorder claim in June 2002, and it was subsequently certified to the Board.  Therefore, this claim is governed by DSM-IV criteria.

Hypothyroidism Prior to November 8, 2011

As noted in the March 2013 remand, the Veteran's claim of entitlement to a rating in excess of 30 percent for hypothyroidism prior to November 8, 2011, is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In this regard, the Board previously noted that the Veteran's hypothyroidism is evaluated under 38 CF R § 4.119, Diagnostic Code 7903, and is currently rated as 30 percent disabling prior to November 8, 2011.  An evaluation in excess of 30 percent requires, among other things, evidence of mental disturbance (i.e., dementia, slowing of thought, depression).  In the March 2013 remand, the Board instructed VA to obtain a new examination and medical opinion addressing the etiology or relationship between any currently diagnosed acquired psychiatric disorder and/or psychiatric symptoms and the Veteran's service-connected hypothyroidism.  

As discussed above, the December 2015 VA examination is inadequate for rating purposes, as it applied DSM-5 instead of DSM-IV, and did not provide the requested opinion.  Therefore, a remand is needed to obtain a new examination and medical opinion addressing the etiology or relationship between any currently diagnosed acquired psychiatric disorder and/or psychiatric symptoms under DSM-IV and the Veteran's service-connected hypothyroidism.

TDIU Prior to November 8, 2011

As noted in the introduction, during the pendency of this appeal, in a June 2014 rating decision, the RO granted the Veteran an increased schedular rating of 100 percent for service-connected hypothyroidism since November 8, 2011.  The remaining question, therefore, is whether she is entitled to TDIU prior to November 8, 2011.

In this case, TDIU is inextricably intertwined with the claim for entitlement to an evaluation in excess of 30 percent for service-connected hypothyroidism since November 8, 2011.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for consideration of TDIU prior to November 8, 2011, is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records since February 2017 with the claims file.
2.  Schedule the Veteran for an appropriate VA examination regarding the claim for service connection for an acquired psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner is asked to ascertain the nature and etiology of any diagnosed psychiatric disabilities, including panic disorder without agoraphobia, panic attacks, anxiety, anxiety disorder, and chronic adjustment disorder with depressed mood, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  For any diagnosis, the examiner must answer the following questions:

Is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder had its onset during, or was aggravated beyond the normal progress of the disorder, by active duty service?

If the answer is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected hypothyroid disorder and/or TMJ disorder caused or aggravated beyond the normal progress of the disorder any acquired psychiatric disorder present during the period of this claim?

The examiner must address the relationship between any diagnosed acquired psychiatric disorder and/or any psychiatric symptoms, and the Veteran's diagnosed hypothyroidism.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  After completing the actions detailed above, first readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased rating for hypothyroidism prior to November 8, 2011, then readjudicate the claim for TDIU prior to November 8, 2011.  If any claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


